Order, Supreme Court, New York County (William Wetzel, J.), entered July 31, 1996, which granted defendant’s motion to suppress evidence and dismissed the indictment, unanimously affirmed.
Defendant’s suppression motion was properly granted. The motion court properly concluded that the arrest of defendant after the police saw him come out of an emergency exit at Grand Central Terminal carrying a canvas bag was not sup*501ported by probable cause to believe he had committed a crime, since the evidence does not show that any inquiry was made of defendant as to whether there was an emergency that necessitated his use of that exit (People v Carrasquillo, 54 NY2d 248) or whether there was any other reasonable explanation for his behavior. There was no evidence that defendant’s demeanor, or any other circumstances, were inconsistent with legitimate emergency use of the exit. Furthermore, the circumstances did not present any justification for the warrantless search of defendant’s bag, after the bag was removed from defendant and defendant had been arrested and handcuffed (People v Gokey, 60 NY2d 309; People v Rosado, 214 AD2d 375, lv denied 86 NY2d 740). Defendant’s statement was properly suppressed as fruit of his unlawful arrest. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.